Title: To John Adams from Jacob Rahm, 28 April 1798
From: Rahm, Jacob,McKnight, David
To: Adams, John



The Address of the Inhabitants of Shippensburg and its Vicinity (Pennsylvania) to John Adams, President of the United States.Sir,April 28th: 1798.

Although we are but a handful, compared with the aggregate body of the citizens of the United States, at whose head, as Chief Magistrate you deservedly stand—although we inhabit a Village of inconsiderable consequence, compared with the numerous towns and cities, which chequer the face of the Country, over whose rights and interests you have been chosen to preside, yet feelingly impressed with ideas of the importance of the subject, and the greatness of the moment—and impelled by conviction, of the security of unanimity among a people—of the necessity of confidence in their Chief Magistrate—and of the advantages resulting from explicit assurances to the Chief Magistrate, that he is in possession of the confidence of the People, we conceive it our duty, to throw our mite into the treasury of the Sentiments of united America, and to approach you in the most respectful and unreserved manner.
Having through fields of blood, obtained the Independence of our Country, by dint of the virtue, the wisdom, the valor and perseverance of our patriots and heroes, under the benign smiles of approving Heaven, and having at length secured the enjoyment of the blessings of that independence, to a favored and happy posterity, by the establishment of our Federal Constitution, we cannot without just indignation view the conduct of any government or set of people on earth, who discover endeavors, however feeble, to interfere with that independence, a possession we will never relinquish but with out lives, or a wish, however unsuccessful, to undermine that Constitution so adequately calculated to preserve it inviolate, and which is at once the glory of Americans, and the admiration of the world.
But while we observe with deep concern the unfriendly disposition evinced—while we view with becoming indignation, the extravagant insults offered us, on the part of the Republic of France, through the several mediums of depredation on our commerce, refusal of our ministers and demands the most unjust and unpecedented—while we sincerely regret too, that a nation, whom we had once regarded as the friend of liberty and of republican principles, should now be lost to every sense of justice, of honor and of character, and should even rank herself with barbarous and savage nations,—it is with sentiments of high approbation and with much satisfaction, Sir, that we read the wise and unexceptionable instructions, which you have given to our Envoys Extraordinary and Ministers Plenipotentiary near that Republic.
To the confusion of the malice of party, to the silence of the slander of enemies, and to the astonishment and disappointment of frenchmen and french–americans, those instructions speak a language, pure, firm and benevolent, and manifest to the world that you are the friend of your Country, if that can be manifested which was manifest before—that you have sought peace and friendship for her upon honorable terms, and that no consideration whatever could induce you, either, on the one hand, to purchase peace with dishonor, or, on the other, to involve your Country in a war, if war could be prevented upon terms, compatible with her honor, her happiness and independence.
It is our opinion, that your administration, like that of the illustrious Washington, has not only been brought forth in virtue, but has been nursed in wisdom—that it has had in view as its only objects, the welfare of the United States, and impartial justice to other nations. And, under the blessing of Providence, firmly relying on the virtue and wisdom of the President, the Senate and the House of Representatives, to steer our political bark with honor and safety through the gathering storm, and amid the dangers of tumultuous seas,—we beg leave to assure you of our determination, to yield you every support, which may be in our power, or come within our province.
We congratulate you on the appointment of a day humiliation and prayer to be observed by the citizens on this occasion; nor can we omit to testify how entitled is your character to our esteem, by the sentiments contained in your late proclamation for that purpose. We humbly trust that the same Good God, whose mighty arm delivered us from bondage, will continue to protect us in the virtuous enjoyment of independence and peace.
While we express our fervent wishes for the happiness and prosperity of the United States, indulge us, Sir, by the acceptance of the expression of our perfect regard, and our warm wishes for your health and happiness—
Signed, by the Committee duly appointed, in behalf of the Inhabitants of Shippensburg and its Vicinity (Pennsylvania)



Jacob RahmDavid McKnightJohn Shippen